DISSENTING OPINION
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania:
NEWMAN, Member,
August 25, 2004 — The report and recommendation of the Disciplinary Board is that respondent be privately reprimanded.1 I am writing in dissent.
I disagree with the majority’s finding that a private reprimand is sufficient discipline, given the misconduct exhibited in this matter. Respondent is before this board because he was convicted of the serious crimes of aggravated assault and aggravated harassment by prisoner. His assault took place on a police officer engaged in her official duties. The record is clear that respondent was under the influence of alcohol at the time of the criminal *223misconduct and that he is an alcoholic. While I am cognizant of the application of the Braun standard in this matter, as discussed in the majority recommendation, in my mind these facts do not lessen the egregiousness of his criminal actions to the point that private discipline is the appropriate sanction to address the misconduct.
The majority was influenced by several factors, particularly that this was a matter that did not involve clients or the practice of law and that this was respondent’s only involvement with the criminal or disciplinary systems. The majority appears to equate this respondent’s criminal actions with those of attorneys convicted of driving under the influence of alcohol or simple assault, which cases precedentially have resulted in private discipline.2 This matter is certainly distinguishable from such cases. Respondent twice struck and spit on a police officer. He engaged in violent, disruptive and belligerent behavior. Respondent went through a five-day jury trial and was found guilty. Respondent was incarcerated for one month and spent four months on electronic home confinement. Respondent was placed on temporary suspension by the Supreme Court due to the serious nature of the conviction. The board’s response to respondent’s serious criminal misconduct must be equally strong. A lenient disciplinary response merely reinforces the public’s perception that lawyers protect their own. I believe the board is setting a bad precedent by imposing private discipline on an attorney convicted of assaulting a police officer and *224may perhaps find its hands tied in future cases due to this recommendation.
The record supports a period of suspension of one year, retroactive to respondent’s temporaiy suspension.
Board Chair Teti, Vice-Chair Rudnitsky and Member Saidis join in this dissent.
ORDER
And now, November 4, 2004, upon consideration of the report and recommendations of the Disciplinary Board and dissenting opinion dated August 25, 2004, the petition for review and responses thereto, the motion to dismiss the petition for review is dismissed as moot, and it is hereby ordered that Robert Thomas Gibson be and he is suspended from the bar of this Commonwealth for a period of one year, retroactive to December 9,2002, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
ORDER
And now, November 23,2004, on certification by the Disciplinary Board that the respondent, Robert Thomas Gibson, who was suspended by order of this court dated November 4, 2004, for a period of one year retroactive to December 9,2002, has filed a verified statement showing compliance with all the terms and conditions of the order of suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, Robert Thomas Gibson is hereby reinstated to active status, effective immediately.

. The Hearing Committee recommended a two-year suspension retroactive to December 9, 2002, the date of respondent’s temporary suspension. Office of Disciplinary Counsel concurred with this recommendation.


. See In re Anonymous No. 73 D.B. 97, 47 D.&C.4th 526 (1998); In re Anonymous No. 62 D.B. 91, 22D.&C.4th 187 (1993); In re Anonymous No. 39 D.B. 85, 47 D.&C.3d 376 (1987).